EXHIBIT 10.1

SECOND AMENDMENT

TO EXCLUSIVE LICENSE AGREEMENT

THIS SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (this “Amendment”) is made
and entered into as of August 1, 2009 (“Effective Date”), by and between
Cedars-Sinai Medical Center, a California nonprofit public benefit corporation
(“CSMC”), and ImmunoCellular Therapeutics, Ltd., a Delaware corporation
(“Licensee”), under the following circumstances:

 

  A. CSMC and Licensee entered into an Exclusive License Agreement dated
November 17, 2006 (the “Agreement”), whereby CSMC granted to Licensee an
exclusive license to use the Patent Rights and the Technical Information (as
such terms are defined in the Agreement) pursuant to the terms and conditions of
the Agreement.

 

  B. The parties desire to amend the Agreement to modify (i) Licensee’s contact
information as set forth in the Preamble to and Section 13.1 thereof; and
(ii) revise the list of Milestones set forth in Exhibit D thereto, each as
further described herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Recitals; Defined Terms. The parties hereby acknowledge and agree that
Recital A is true and accurate. Terms not otherwise defined herein shall have
the meaning ascribed to them in the Agreement.

2. Amendments to Agreement.

 

  a. The address of Licensee set forth in the Preamble to the Agreement is
hereby modified to read as follows: “21900 Burbank Boulevard, Third Floor,
Woodland Hills, CA 91367.”

 

  b. Licensee’s contact information, as set forth in Section 13.1 of the
Agreement, is hereby modified to read as follows:

“ImmunoCellular Therapeutics, Ltd.

21900 Burbank Boulevard, Third Floor

Woodland Hills, CA 91367

Fax: (818) 992-2908”

 

  c. Exhibit D (Milestones) of the Agreement is hereby amended and restated in
its entirety in the form set forth in Attachment A hereto.

3. Other Provisions. This Amendment is a revision to the Agreement only, it is
not a novation thereof. Except as otherwise provided herein, the terms and
conditions of the Agreement shall remain in full force and effect. Upon the
Effective Date, each



--------------------------------------------------------------------------------

reference in the Agreement to “this Agreement”, “hereunder”, “herein”, “hereof”
or words of like import referring to the Agreement shall mean and refer to the
Agreement as amended by this Amendment.

4. Reaffirmation of Representations and Warranties. Licensee and CSMC each
reaffirms each of its representations and warranties set forth in the Agreement
as if such representations and warranties were set forth in full in this
Amendment. Licensee also acknowledges to CSMC that, as of the date of this
Amendment (and reflecting the revised milestones set forth in Attachment A
hereto), it is not in default under the Agreement, nor has it breached any of
the provisions of the Agreement. Licensee affirms to CSMC that, as of the date
of this Amendment, it does not, to its best knowledge, have any defenses,
offsets or counterclaims against CSMC with respect to the Agreement.

5. Further Assurances. Each of the parties hereto shall execute such further
documents and instruments, and do all such further acts, as may be necessary or
required in order to effectuate the intent and accomplish the purposes of this
Amendment.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

*            *            *            *             *

IN WITNESS WHEREOF, the parties have executed this Amendment to Exclusive
License Agreement as of the day and year first above written.

 

Dated:         July 21            , 2009   CEDARS-SINAI MEDICAL CENTER   By:  

/s/    Edward M. Prunchunas

  Name:   Edward M. Prunchunas   Title:   Senior Vice President & CFO   By:  

/s/    Richard S. Katzman

  Name:   Richard S. Katzman   Title:   Vice President for Academic Affairs
Dated:         July 22            , 2009   IMMUNOCELLULAR THERAPEUTICS, LTD.  
By:  

/s/    Manish Singh

  Name:   Manish Singh   Title:   President and Chief Executive Officer

 

2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

INVENTOR

By:

 

/s/    John Yu

  John Yu, M.D.

 

3



--------------------------------------------------------------------------------

Attachment A

SCHEDULE D

MILESTONES

1. On or before March 31, 2007, Licensee shall initiate a Phase I clinical trial
for at least one (1) Product consistent with sound business practices and
judgment.

2. On or before December 31, 2008, Licensee shall have raised at least an
additional $5,000,000 in funding through one or more sources, including equity
or debt financing or government or private grants; provided, however that this
milestone shall not apply in the event Licensee has secured a sublicensee in
compliance with the terms of this Agreement who has agreed to perform at its
expense or to otherwise fund all or substantially all of the costs of completing
a Phase II clinical trial for at least one Product consistent with sound
business practices and judgment.

3. On or before June 30, 2010, Licensee shall initiate a Phase I clinical trial
for a second Product consistent with sound business practices and judgment.

4. On or before March 31, 2012, Licensee shall initiate a Phase II clinical
trial for at least one product consistent with sound business practices and
judgment.

5. On or before December 31, 2014, Licensee shall initiate a Phase III clinical
trial for at least one Product consistent with sound business practices and
judgment.

6. On or before December 31, 2013, Licensee shall have raised at least an
additional $10,000,000 in funding through one or more sources, including equity
or debt financing or government or private grants; provided, however, that this
milestone shall not apply in the event Licensee has secured a sublicensee in
compliance with the terms of this Agreement who has agreed to perform at its
expense or to otherwise fund all or substantially all of the costs of completing
a Phase III clinical trial for at least one Product consistent with sound
business practices and judgment.

7. On or before December 31, 2015, Licensee shall file for marketing approval
with the FDA for at least one Product consistent with sound business practices
and judgment.